Order, Family Court, Bronx County (Maricel Gonzalez-Roman, Ref.), entered on or about December 18, 2002, which denied the petition seeking modification of the custody of the parties’ son, unanimously affirmed, without costs.
In light of petitioner’s failure to demonstrate any changed circumstances since the 1996 order granting custody to respondent, or any evidence that respondent was an unfit mother or that continued custody with her was not in the best interests of the child, the application for modification was properly denied (Steck v Steck, 307 AD2d 819 [2003]). Concur—Tom, J.P., Andrias, Ellerin, Nardelli and Sweeny, JJ.